DETAILED ACTION
Claim status

This action is in response to applicant filed on 02/11/2022. 
Claims 1, 12 and 13 has been amended.
Claims 1-13 are pending for examination.

Response to Arguments
Applicant’s arguments, see remarks, filed 02/11/2022, with respect to rejection of the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant teaches a recognition device comprising: a processor; a memory storing program instructions executable by the processor to: recognize a visual field range which extends from a viewpoint of a driver of a moving object in a line-of-sight direction and extends at a predetermined angle as moving away from the viewpoint with reference to a detection result of a line- of-sight detection device; recognize a target present in a surrounding environment of the moving object shown within image data on the basis of the image data in which surroundings of the moving object are imaged by a visual sensor disposed in the moving object and set an area of the recognized target in a predetermined shape; and set a plurality of determination points in the 
wherein the plurality of determination points include at least one determination point in the area of the target and at least two determination points on a boundary of the area of the target.
The closest prior art of record is Torii et al. (US 2018/0264940) where it teaches a recognition device comprising: a processor; a memory storing program instructions executable by the processor to: recognize a visual field range which extends from a viewpoint of a driver of a moving object in a line-of-sight direction and extends at a predetermined angle as moving away from the viewpoint with reference to a detection result of a line- of-sight detection device; recognize a target present in a surrounding environment of the moving object shown within image data on the basis of the image data in which surroundings of the moving object are imaged by a visual sensor disposed in the moving object and set an area of the recognized target in a predetermined shape; and set a plurality of determination points in the area of the target and determine whether or not the driver is recognizing the target on the basis of a degree of overlap between the plurality of determination points and the visual field range. However, the cited reference fail to individually disclose, or suggest when combined, wherein the plurality of determination points include at least one determination point in the area of the target and at least two determination points on a boundary of the area of the target.
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically wherein the plurality of determination points include at least one determination point in the area of the target and at least two determination points on a boundary of the area of the target in combination with the recited structural limitations of the claimed invention.

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689